Citation Nr: 0807452	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss from November 24, 2004 to November 1, 2007, and 
to a rating in excess of 10 percent for bilateral hearing 
loss from November 1, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1952 to October 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for bilateral hearing loss, rated 
noncompensable.  In November 2004, the RO increased the 
rating for the hearing loss to 20 percent, effective November 
24, 2004.  The veteran had requested a Travel Board hearing; 
he withdrew the request in April 2006.  The case was before 
the Board in October 2006, at which time the Board denied a 
compensable rating for bilateral hearing loss prior to  
November 24, 2004, and remanded for additional development 
the matter of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss from November 24, 2004.

While the matter was on remand, a December 2006 rating 
decision proposed to reduce the 20 percent rating for 
bilateral hearing loss to 10 percent, and a September 2007 
rating decision implemented the reduction, effective November 
1, 2007.  The issue has been characterized (as stated on the 
preceding page) to reflect the benefits sought by the 
veteran.


FINDING OF FACT

1.  November 24, 2004 audiometry revealed that the veteran 
had level III hearing acuity in the left ear and level I 
hearing acuity in the right ear; because of a transcription 
error, the findings were misinterpreted, and based on such 
error a 20 percent rating was assigned for the veteran's 
bilateral hearing loss.

2.  In November 2006 a VA audiologist reviewed the November 
2004 audiometry charts, and identified the transcription 
error.

3.  Audiometry in November 2006 showed the veteran has level 
VI hearing in his left ear and Level II hearing in his right 
ear.

CONCLUSIONS OF LAW

1.  From November 24, 2004 to November 1, 2007, a rating in 
excess of 20 percent is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007);  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, 
Diagnostic Code (Code) 6100 (2007).

1.  Throughout from November 1, 2007, a rating in excess of 
10 is not warranted for the veteran's bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.105(e), 4.85, 4.86, Tables VI, VII, Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2002 letter provided the veteran notice regarding his 
service connection claim.  While he did not receive timely 
notice regarding the rating of the disability at issue or 
effective dates of award at the time (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the purpose of such 
notice was met when service connection was granted, and an 
initial rating and effective date were assigned.  A June 2004 
statement of the case (SOC), and a December 2004 supplemental 
SOC (SSOC), advised the veteran of the criteria for 
establishing higher ratings, of the basis for the effective 
dates assigned, and of what the evidence showed and why the 
specific rating and effective date were assigned.  He has had 
ample opportunity to respond/supplement the record.  
Significantly, a September 2005 letter outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claim, advised him of what type of evidence 
would be pertinent to the claim, and advised him to identify 
evidence for VA to obtain or to obtain and submit the 
evidence on his own.  The case was then readjudicated.  See 
June 2006 SSOC.  A January 2007 properly (see 38 C.F.R. 
§ 3.105(e)) provided the veteran notice of the proposed 
reduction, and he was afforded more than ample opportunity to 
respond. 

The veteran's pertinent treatment records have been secured.  
The veteran has not identified any records of VA or private 
evaluations or treatment for hearing loss that remain 
outstanding.  Significantly, hearing loss  ratings are based 
on pure tone audiometry and controlled speech discrimination 
testing by a state-licensed  audiologist.  Pursuant to the 
Board's remand, the RO arranged for a VA audiological 
evaluation (with audiometric studies) in November 2006.  
Notably, in February 2007, the veteran requested another VA 
examination (asserting that he should not be penalized for an 
administrative error . .which will be addressed further 
below).  The Board finds that another VA examination is not 
necessary.  The November 2006 examination is contemporaneous 
with the veteran's appeal, and showed an increase in the 
severity of the veteran's hearing loss (to the extent that a 
10% rather than a noncompensable rating was warranted).  The 
veteran does not point to any specific deficiency or error in 
the November 2006 audiological evaluation.  Notably, an 
examination sometime in the future could not possibly have 
bearing on the status of the veteran's hearing acuity between 
November 2004 and November 2006.  VA's duty to assist is met; 
no further development is indicated.   

B.		Factual Background

On November 24, 2004 official audiometry, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
55
LEFT
15
40
65
65
80

The average puretone thresholds were 36 decibels, right ear 
and 63 decibels, left ear.  

Speech audiometry was reported as:

"Right     20 dB       35%  @dB
Left         98 dB       90%  @dB"

The examiner went on to say that the veteran had excellent 
speech recognition bilaterally.  The RO's December 2004 
increase in the rating for the veteran's bilateral hearing 
loss to 20 percent was premised on their interpretation of 
the reported audiometry findings as showing an average 
puretone threshold of 36 decibels with 35 percent 
discrimination in the right ear and an average puretone 
threshold of 63 decibels with 90 percent discrimination in 
the left ear.

VA treatment records from December 2004 to January 2006 show 
the veteran was seen for maintenance of hearing aids.

Pursuant to the Board's remand, the veteran's claims file was 
reviewed by an audiologist and his hearing los was evaluated 
in November 2006.  Regarding the November 24, 2004 
audiological evaluation, the reviewing audiologist noted:

". . . The numerical data entered was SRT of 20 dB for 
the right ear and 98 dB for the left.  Word recognition 
was "35% @dB" for the right and 90% @dB for the left.  
A review of the actual audiogram indicated word 
recognition was 98% at 75 dB for the right ear and 90% @ 
80 dB for the left ear.  The written data submitted in 
the official report was erroneous and the result of a 
transcription error".

On November 2006 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
60
LEFT
35
50
80
75
80

The average puretone thresholds were 45 decibels, right ear 
and 71 decibels, left.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 72 
percent in the left ear.

Based on the opinion of the audiologist who in November 2006 
reviewed the November 24, 2004 audiometry and on November 
2006 audiological evaluation, a December 2006 rating decision 
proposed to reduce the rating for the veteran's hearing loss 
from 20 percent to 10 percent.  It was specifically explained 
that the November 24, 2004 audiometry had been 
misinterpreted, and warranted only a noncompensable rating 
(rather than 20 percent as awarded), and that because the 
improper rating was due to administrative error, the 
reduction would not be made retroactive.  The veteran was 
further advised that the November 2006 showed findings 
warranting a 10 percent rating.  The veteran was advised of 
the proposals by letter in January 2007 (with copy of the 
December 2006 rating decision attached); he was advised that 
he had 60 days to respond.  A September 2007 rating decision 
implemented the reduction, effective November 1, 2007.  

C.		Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
current rating assigned for the veteran's  bilateral hearing 
loss encompasses the greatest level of hearing impairment 
shown at any time during the time period involved, "staged 
ratings" are not warranted. 
The record includes two reports of audiometry (in November 
2004 and November 2006) showing the severity of the veteran's 
hearing loss during the period of time under consideration, 
i.e., from November 24, 2004 to the present.  Notably, the 
results from the audiometry in November 2004 were reflective 
of Level I hearing acuity in the right ear and Level III 
hearing acuity in the left ear.  Under Table VII, such 
hearing acuity warrants a noncompensable rating under Code 
6100.  The November 2006 results are reflective of Level II 
hearing acuity in the right ear and Level VI hearing acuity 
in the left ear warranting a 10 percent rating under Code 
6100.

At the outset, because this appeal involves a rating 
reduction, some discussion of procedure is necessary.  
Significantly, because the reduction was the result of a 
finding that the veteran's hearing loss disability was 
assigned a higher rating than was warranted due to an 
administrative (transcription) error, the 38 C.F.R. § 3.344 
(stabilization of ratings) provisions do not apply (i.e., the 
reduction was not made because there was a finding of 
improvement in the condition).  Furthermore, the Board finds 
that the 38 C.F.R. § 3,105(e) procedural guidelines for 
reductions were properly followed, i.e., first there was a 
proposal to reduce (notice in January 2007); then, after the 
veteran had ample opportunity to respond, a rating decision 
in September 2007 implemented the reduction prospectively, 
effective November 1, 2007 (and no overpayment resulted).  
While the veteran takes exception, arguing that he should not 
be penalized for administrative error, what actually occurred 
is quite opposite, i.e., because of administrative error for 
two years he received compensation for hearing loss which the 
hearing acuity shown did not warrant; he was compensated at a 
20% rate when his hearing loss actually warranted a 
noncompensable rating.  

Considering the rating for the veteran's hearing loss 
disability from November 24, 2004 to November 1, 2007, the 
Board finds that the results of the November 24, 2004 
audiometry, when properly transcribed/interpreted show level 
III hearing acuity in the left ear, and Level I hearing 
acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI.  
Under Table VII, these levels of hearing acuity warrant a 
noncompensable rating.  There is no other audiometry during 
this period of time which may serve as a basis for rating the 
veteran's hearing loss disability.  The veteran's hearing 
loss was rated 20% throughout this period based on 
administrative error.  There is no basis in the evidence or 
in governing law and regulation for assigning a rating in 
excess of 20 percent for the hearing loss disability at any 
time during this period.   

Regarding the rating from November 1, 2007, it is noteworthy 
that Table VI is applied to the findings on November 2006 
audiometry, the result is that the veteran has Level VI 
hearing in his left ear, and Level II hearing in the right 
ear.  These findings reflect an increase in the severity of 
the veteran's hearing loss disability (warranting a 10% 
rating under Table VII).  However, this constitutes a 
reduction from the improperly assigned 20% rating in effect 
prior to November 1, 2007.  There is no official audiometry 
during the time since November 1, 2007 which would serve as a 
basis for evaluating (and increasing the rating for) the 
veteran's bilateral hearing loss disability.  

The evidence of record does not show that at any time during 
the appeal period there was an exception pattern of hearing 
impairment, so as to warrant rating under the alternative 
criteria of Table VIA.  See Table VI.  The Board has also 
considered whether the matter of referral for extraschedular 
consideration has been raised (specifically or by the 
record), and found that it has not.  Nothing in the 
disability picture presented suggests that the veteran's 
hearing loss disability would markedly interfere with 
employability, has required hospitalization, or involves any 
other factors of like gravity that would render impractical 
the application of regular schedular criteria.  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
from November 24, 2004 to November 1, 2007 is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from November 1, 2007 is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


